Case 1:19-cv-00320-HSO-JCG Document1 Filed 06/12/19 Page 1of5

SOUTHERN DISTRICT OF MISSISSIPP|

   

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPP]

ARTHUR JOHNSTON

 

 

 

BY
SOUTHERN DIVISION UY]

KATHERINE RAMSEY PLAINTIFF

VS. CIVIL ACTION NO. ; | Ar V 470 HG0-JC G
LARRY WAYNE COTTLE AND

McCOLLISTER’S TRANSPORTATION GROUP, INC. DEFENDANTS

COMPLAINT
(JURY TRIAL REQUESTED)

 

COMES NOW the Plaintiff, Katherine Ramsey, and files her Complaint against the
Defendants, Larry Wayne Cottle and McCollister’s Transportation Group, Inc., and would show

the following to this Honorable Court:

A. PARTIES

le The Plaintiff, Katherine Ramsey (“Ms. Ramsey”) is an adult resident citizen of the
State of Mississippi, residing at 85/87 Good Street, Bay St. Louis, MS, 39520.

2. Defendant, Larry Wayne Cottle (“Mr. Cottle’) is an adult resident citizen of the
State of Florida, residing at 5485 Brentview Court, Jacksonville, FL 32210.

a. Defendant, McCollister’s Transportation Group, Inc. (“McCollister’s) is a
Delaware corporation with its corporate headquarters located at 8 Terri Lane, Burlington, NJ
08016. Its registered agent is Corporation Service Company, 251 Little Falls Drive, Wilmington,

DE 19808.
Case 1:19-cv-00320-HSO-JCG Document1 Filed 06/12/19 Page 2 of 5

B. JURISDICTION AND VENUE

4. Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332. There is complete
diversity of citizenship between the Plaintiff and the Defendants. The matter in controversy also
is in excess of $75,000.00, exclusive of interest and costs.

5. Venue also is proper in this Court as a substantial part of the events or omissions
giving rise to this action occurred in Hancock County, in the Southern District of Mississippi.
Venue is therefore proper pursuant to 28 U.S.C. § 1391.

Cc. FACTS GIVING RISE TO CAUSE OF ACTION

6. On or about August 9, 2016 at or before 12:58 p.m., Ms. Ramsey was operating a
2005 Nissan Altima at or around 7830 Maui Circle in Diamondhead, Hancock County,
Mississippi.

7. At or about this time, Ms. Ramsey was operating her vehicle behind an 18-wheeler
(2000 Green Peterbilt Motors Co.), which was being operated by Defendant, Mr. Cottle.

8. Mr. Cottle had recently made a delivery at or about 782 Maui Street in
Diamondhead, Mississippi.

9. The bill of lading for the subject delivery indicated that the transit company for
whom Mr. Cottle made the subject delivery was McCollister’s Transportation Group, Inc.

10. As Ms. Ramsey operated her vehicle behind the 18-wheeler operated by Mr. Cottle
on Maui Circle, the vehicle operated by Mr. Cottle suddenly and unexpectedly to Plaintiff became
entangled in a utility wire that was crossing the roadway.

11. Mr. Cottle then began to back up his vehicle, stopped his vehicle, and then moved

forward again, despite Mr. Cottle’s knowledge that he was entangled in the utility wire.
Case 1:19-cv-00320-HSO-JCG Document1 Filed 06/12/19 Page 3 of 5

12. The utility pole connected to the wire in which Mr. Cottle’s vehicle had become
entangled then snapped, causing the utility wire that had been caught on the 18-wheeler’s trailer
to fall down onto the vehicle operated by Ms. Ramsey.

13. Mr. Cottle sped away from the scene of the accident when the wires and pole began
to fall, with no regard to the health, safety or welfare of Ms. Ramsey.

14. The utility wire then began sparking while on Ms. Ramsey’s vehicle, and Ms.
Ramsey contacted police.

15. At or around the time of this incident, Ms. Ramsey attempted to plug in her phone
from a car charger, causing her to suffer a serious electrical shock.

16. Mr. Cottle was in course and scope of his employment and/or was acting as an agent
for Defendant McCollister’s at all times pertinent to this event.

17. Asaresult of the collision and subsequent live electrical wire falling on her vehicle,
Ms. Ramsey suffered electrical shock, causing serious and disabling injuries to many areas of her
body, including but not limited to her hand, extremities, and serious damage to her right foot. As
aresult of this incident and the resulting electrocution, Ms. Ramsey has suffered ongoing dizziness,
extreme vertigo, chest pains, vision complications, loss of balance, sensitivity to sounds/auditory
stimulation, anxiety, depression, multiple infections, memory issues, ulceration of the foot, and
exacerbation of preexisting conditions. Ms. Ramsey has required and continues to require
extensive medical treatment and monitoring, has required numerous diagnostic examinations, has
required surgery, and has required ongoing prescription medications to treat her symptoms and
injuries resulting from this incident. Ms. Ramsey experiences ongoing vertigo and difficulties
with vision, ambulation, and avoiding falls. She has suffered severe mental anguish and emotional

distress since this incident.
Case 1:19-cv-00320-HSO-JCG Document1 Filed 06/12/19 Page 4of5

D. CAUSE OF ACTION
18. Mr. Cottle had a duty to operate the 2000 Peterbilt 18-wheeler in a reasonably safe
manner and to obey the rules of the road. Mr. Cottle was negligent, and breached said duties in

the following non-exclusive particulars:

a. Failed to keep a proper look-out;

b. Failed to maintain his attention to his driving;

c. Failed to keep his vehicle under proper control;

d. Failed to observe visible hazards and to make reasonable efforts to avoid
such hazards;

e. Failed to see what should be seen;

f. Failed to remain at the scene of an accident.

19. Mr. Cottle was in the course and scope of his employment with Defendant
McCollister’s at all times pertinent to this event. McCollister’s is liable for the actions of its
employee/agent, which occurred within the course and scope of his employment with
McColilister’s.

20. Asa direct and proximate result of Mr. Cottle’s negligence, Ms. Ramsey suffered
severe physical and emotional injuries.

21. Further, Defendant McCollister is liable for its failure to train and/or failure to
adequately train its employee, Mr. Cottle. As a direct and proximate result of McCollister’s
negligence, Ms. Ramsey suffered severe physical and emotional injuries.

E. DAMAGES
22. As a direct and proximate result of the negligence of Mr. Cottle and/or

McCollister’s, Ms. Ramsey is entitled to recover from the Defendants damages for the following:

4
Case 1:19-cv-00320-HSO-JCG Document1 Filed 06/12/19 Page 5of5

a. Past, present, and future medical expenses;

b. Past, present, and future physical pain and suffering;

C. Past, present, and future mental and emotional distress;
d. Permanent disability and/or disfigurement;

e. Property damage;

f. Past, present, and future lost earnings and/or wages; and

g. Loss of enjoyment of life.

F. PRAYER FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, the Plaintiff, Katherine Ramsey, brings
this action and demands judgment against the Defendants, Larry Wayne Cottle and McCollister’s
Transportation Group, Inc. for trial by jury on all issues so triable; for compensatory damages in
an amount in excess of the minimum jurisdictional limits of this Court; for prejudgment interest;

for post-judgment interest; and for all costs associated with this action.

THIS the lot day of June, 2019.

Respectfully submitted,

KATHERINE RAMSEY, PLAINTIFF

BY: (WHF

KELLEY M. BERKY, ATTORNEY
FOR PLAINTIF

KELLEY M. BERRY, MSB #99116
BERRY & MUNN, P.A.

P.O. DRAWER 768
HAZLEHURST, MS 39083
TELEPHONE: 601-894-4150
FACSIMILE: 601-894-4717
EMAIL: kberry@berrymunnpa.com
